DETAILED ACTION
Status of Claims
This application is in response Applicant’s election of restricted claims dated 12 October 2021.
Claims 7-13 have been cancelled.
Claims 1-6, and 14-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 1 specifically recites “comprises performing mining of blocks by separating approval and modification of transactions by using transaction approval blocks for verifying approval of transactions and transaction modification blocks for verifying modification of transactions.” The claimed subject matter is not described in the specification in such a way as to reasonably convey to one of skill in the relevant art how the claimed method step of mining of blocks is performed. Instead, the specification seems to describe a method for modifying blocks on a blockchain with modifiable transactions/blocks through the use of separation of transaction approval blocks and transaction modification blocks as described on page 13 of the specification filed 26 September 2019. Conventional blockchain mining, as known by one of ordinary skill in the art, is performed by a blockchain miner via computation of a proof-of-work, which upon completion, grants said miner a block that can be added to the blockchain. It cannot be determined, in view of the provided specification by one of ordinary skill in the art, how the function of separating the claimed “transaction approval blocks” and “transaction modification blocks” is used to perform the mining of blocks as claimed.
Therefore, as the specification lacks sufficient description to allow one of ordinary skill in the art to determine the mechanism by which the claimed method steps are performed, the claims must be rejected under 35 USC 112(a) for failing to comply with the written description requirement.
Similarly, claims 14-20 are rejected under a similar rationale. Claims 14 recites the claim limitation “comprises performing mining blocks combining approval and modification of transactions by using transactions separated into a first state (approval) where there is no change after given transactions are approved and recorded on blockchains, a second state (modification) where after given transactions are modified, it is approved and recorded on blockchains, and a third state (command) consisting of command for modifying transactions 
Therefore, as the specification lacks sufficient description to allow one of ordinary skill in the art to determine the mechanism by which the claimed method steps are performed, the claims must be rejected under 35 USC 112(a) for failing to comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1 recites the claim limitation “wherein the method for transaction management based on blockchains, which is performed by the at least one processor, comprises performing mining of blocks by separating approval and modification of transactions by using transaction approval blocks for verifying approval of transactions and transaction modification blocks for verifying modification of transactions”. The aforementioned limitation recites the method step of performing mining of blocks. However, the claim also recites additional functions in the form of “separating” and “verifying”.
It would have been unclear to one of ordinary skill in the art whether the recited functions of separating and verifying are considered to be individual method steps or rather if these recited functions are meant to further limit the claimed method step of “performing mining of blocks”. If the latter is the case, then it is further unclear how said recited functions further limit the claimed method step.
Similarly, Claim 14 recites the claim limitation “comprises performing mining blocks combining approval and modification of transactions by using transactions separated into a first state (approval) where there is no change after given transactions are approved and recorded on blockchains, a second state (modification) where after given transactions are modified, it is approved and recorded on blockchains, and a third state (command) consisting of command for modifying transactions recorded on blockchains”. The aforementioned limitation recites the method step of performing mining of blocks. However, the claim also recites an additional function in the form of “using”.
It is unclear to one of ordinary skill in the art whether the recited function of using is considered to be an individual method steps or rather if this recited function is meant to further limit the claimed method step of “performing mining blocks”. If the latter is the case, then it is further unclear how said recited function furthers limit the claimed method step.
Therefore, as the claims fail to particularly point out and distinctly claim the subject matter, the claims must be rejected under 35 USC 112(b). 

Prior Art
Due to the indefinite nature of the present claims as well as insufficient support in the specification to allow one of ordinary skill in the art to determine how the claimed mining of blocks is being performed, a complete search of relevant prior art cannot be completed. However, in the interest of providing compact prosecution, the examiner has performed a prior art search to the best of their ability given the aforementioned constraints. 
Consequently, the examiner has determined that the following prior art are related to the claimed invention:
Gonzales Jr. (US 20190205563 A1) generally discloses technologies for secure management of personal information data within a blockchain. Specifically, directed towards the committing and authorizing access of personal information data. Additionally, Gonzales discloses a method for modifying information currently stored on a blockchain through verification of a new change data block.
Groarke (US 20200097927 A1) generally discloses a method for dispute resolution for transaction on a blockchain allowing end user’s to dispute and modify transactions that are present on the blockchain through the use of a process reversal blockchain transaction. Said process modifies previously committed blockchain transactions by modifying the blockchain as whole rather than the transactions themselves
Russinovich (US 20190354994 A1) generally discloses systems and methods directed towards editing block transaction on a blockchain through the use of new modified blocks that overwrite/delete blocks currently stored on the blockchain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3685